State of New York
Court of Appeals
                                                        This memorandum is uncorrected and subject to
                                                      revision before publication in the New York Reports.




 No. 61 SSM 7
 In the Matter of Shelly A.
 Grover,
         Appellant,
      v.
 State Insurance Fund,
         Respondent.
 Workers’ Compensation Board,
         Respondent.




 Submitted by Mark C. Somers, for appellant.
 Submitted by Joseph P. DeCoursey, for respondent State Insurance Fund.




 *    *    *     *    *    *     *    *    *     *    *      *     *     *      *     *     *

 On review of submissions pursuant to section 500.11 of the Rules, order affirmed, with
 costs. On this record, substantial evidence supports the Workers’ Compensation Board’s
 determination that claimant’s injury is not compensable. Chief Judge DiFiore and Judges
 Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.


  Decided May 2, 2019